Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/25/2021 has been entered.
Status of the Claims
Claims 2-6, 8, and 25-26 have been cancelled; Claims 1 and 17-18 have been amended; Claims 9-12 and 15 are withdrawn from consideration as non-elected claims; claims 1, 7, 13-14, and 16-24 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous objection of claims 17-18 because of the following informalities has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.

Previous rejection of Claims 1, 7, 16, and 22-24 under 35 U.S.C. 103 as being unpatentable over Huang et al (NPL: Microstructure characterization of laser clad TiVCrAlSi high entropy alloy coating on Ti-6Al-4V substrate, Advanced Materials Research, ISSN: 1662-8985, Vols 154-155 pp.621-625 (2011), listed in IDS filed on 11/02/2017, thereafter NPL-2) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.
Previous rejection of Claims 13-14 under 35 U.S.C. 103 as being unpatentable over NPL-2 in view of Park et al (US-PG-pub 2016/0326616 A1, thereafter PG’616) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.
Previous rejection of Claims 17-21 and 25-26 under 35 U.S.C. 103 as being unpatentable over NPL-2 in view of Zhu et al (CN 105925869 A1, with on-line translation, thereafter CN’869) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.
However, in view of the amendments in the instant claims, and newly recorded reference(s), a new ground rejection is listed as following:
Claim Rejoining
Claims 9-12 and 15 are rejoined. Claims 9-12 and 15 are previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement as different specifies as set forth in the Office action mailed on 12/02/2019, is hereby withdrawn and claims 9-12 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1, 7, 9-15, and 16-24 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the claimed composition ranges of “C in an amount up to 15 at%” (cl.9) or the claimed composition ranges of “B in an amount up to 15 at%” (cl.9) is out of the claimed alloy composition range of corresponding independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the claimed composition ranges of “no single component other than Al, Cr, Ti and V in an amount in excess 15 at%” is broader than the claimed alloy composition range of corresponding independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Allowance Subject matter
Claims 1, 7, 11-14, 16-24 are allowed.  
Regarding the independent claim 1, the recorded prior art(s) does not specify the claimed AlCrTiV alloy with the claimed composition limitations. Claims 7, 11-14, and 16-24 depend on claim 1, they are also allowed.
Response to Arguments
The rejoined claims 9-10 and 15 have raised new 112 second paragraph issue, they are rejection as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734